        Case 2:20-cv-01346-EFB Document 7 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VERNON SLADE,                                      No. 2:20-cv-1346-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    RIO COSUMNES CORRECTIONAL
      CENTER,
15
                         Defendant.
16

17

18          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint together

19   with a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. ECF Nos. 1,

20   2. He has also filed a trust account statement (ECF No. 6), but it has not been certified by a jail

21   official. See 28 U.S.C. § 1915(a)(2).

22          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

23   of service of this order, a certified trust account statement to complete his request for leave to

24   proceed in forma pauperis. Plaintiff’s failure to comply with this order will result in a

25   recommendation that this action be dismissed without prejudice.

26   DATED: August 3, 2020.

27

28
